Exhibit 10.1

RADIAN GROUP INC.

AMENDED AND RESTATED

2008 EQUITY COMPENSATION PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT

GRANT LETTER

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT LETTER (the “Grant Letter”),
dated as of May 12, 2010 (the “Grant Date”), is delivered by Radian Group Inc.,
a Delaware corporation (the “Company”), to S.A. Ibrahim, an employee of the
Company or one of its Subsidiaries (the “Grantee”).

RECITALS

WHEREAS, the Radian Group Inc. Amended and Restated 2008 Equity Compensation
Plan (the “Plan”) permits the grant of Restricted Stock Units to employees,
officers, non-employee directors, consultants and advisors of the Company and
its Subsidiaries, in accordance with the terms and provisions of the Plan;

WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;

WHEREAS, the Restricted Stock Units granted pursuant to this Grant Letter shall
vest based on the attainment of performance goals related to total shareholder
return (“TSR”);

WHEREAS, the applicable provisions of the Plan are incorporated into this Grant
Letter by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein); and

WHEREAS, the Company and the Grantee are parties to an Employment Agreement
dated May 5, 2008 (the “Employment Agreement”).

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Grant of Performance-Based Restricted Stock Units.

Subject to the terms and vesting conditions hereinafter set forth, the Company
hereby awards to the Grantee a target award of 72,800 Restricted Stock Units
(hereinafter, the “Target Award”) under the Plan. By accepting the Restricted
Stock Units, the Grantee understands and agrees that the terms of this Grant
Letter supersede and replace the terms of the Employment Agreement with respect
to the subject matter hereof.

2. Vesting.

(a) General Vesting Terms. Except as set forth in this Section 2(a) and Sections
2(c) and 2(d) below, the Grantee shall vest in a number of Restricted Stock
Units based on the attainment of the TSR performance goals described on Schedule
A as of the end of the performance period, May 12, 2013 (the “Vesting Date”).
The performance period is the period beginning on May 12, 2010 and ending on
May 12, 2013 (the “Restriction Period”). Except as specifically provided for
below in this Section 2, no Restricted Stock Units will vest for any reason
prior to the Vesting Date, and in the event of a termination of the Grantee’s
employment for Cause (as defined in the Employment Agreement) prior to the
Vesting Date, the Grantee will forfeit to the Company all Restricted Stock Units
that have not yet vested as of the termination date. Except as provided in
Sections 2(c) and 2(d) below, if the TSR performance goals are not attained at
the end of the Restriction Period, the Restricted Stock Units will be
immediately forfeited.



--------------------------------------------------------------------------------

(b) Retirement. If the Grantee’s employment terminates during the Restriction
Period on account of Retirement, the Restricted Stock Units will continue to
vest based on attainment of the TSR performance goals in accordance with
Schedule A attached hereto, except as provided in Section 2(d) below. For
purposes of this Grant Letter, “Retirement” shall mean the Grantee’s separation
from service without Cause, other than on account of Disability or death,
following the Grantee’s attainment of age 55 and completion of five years of
service with the Company. If the Restricted Stock Units vest based on attainment
of the TSR performance goals, the Restricted Stock Units will be payable on the
Vesting Date.

(c) Death or Disability. If the Grantee’s employment terminates during the
Restriction Period on account of the Grantee’s death or Disability, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level on the date of the Grantee’s termination on account of death or
Disability.

(d) Change of Control.

(i) If a Change of Control occurs during the Restriction Period, the outstanding
Restricted Stock Units will vest at the Target Award level on the Vesting Date.

(ii) Notwithstanding the foregoing, if, during the Restriction Period, a Change
of Control occurs and the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason (as defined in the Employment
Agreement) or on account of Retirement, and the Grantee’s date of termination of
employment (or in the event of the Grantee’s termination for Good Reason, the
event giving rise to Good Reason) occurs during the period beginning on the date
that is 90 days before the Change of Control and ending on the date that is one
year following the Change of Control, the unvested Restricted Stock Units will
automatically vest at the Target Award level as of the Grantee’s date of
termination of employment (or, if later, on the date of the Change of Control).
In no event shall vesting occur after the end of the Restriction Period.

(iii) For the avoidance of doubt, in no event shall a Change of Control occur as
a result of the Company’s participation in the Troubled Asset Relief Program
under the Emergency Economic Stabilization Act of 2008 and the American Recovery
and Reinvestment Act of 2009, or any similar program of the United States, any
of its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities (collectively, “TARP”).

3. Restricted Stock Units Account.

The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.

4. Conversion of Restricted Stock Units.

(a) Except as provided in Sections 4 (b) and (d) below, if the Restricted Stock
Units vest in accordance with Section 2, the Grantee shall be entitled to
receive the equivalent number of shares of Common Stock of the Company
corresponding to the vested Restricted Stock Units as of the Vesting Date.

(b) If the Restricted Stock Units vest in accordance with Section 2(c) upon the
Grantee’s death or termination of employment on account of a Disability that
qualifies as a “disability” under section 409A of the Code, the Grantee shall be
entitled to receive the equivalent number of shares of Common Stock of the
Company corresponding to the vested Restricted Stock Units as of the date of the
Grantee’s termination of employment on account of death or Disability, as
applicable.

(c) If a Change of Control occurs and the Restricted Stock Units vest in
accordance with Section 2(d)(i), the Grantee shall be entitled to receive the
equivalent number of shares of Common Stock of the Company corresponding to the
vested Restricted Stock Units as of the Vesting Date.

(d) If a Change of Control occurs and the Grantee’s employment is terminated in
accordance with Section 2(d) (ii), the Grantee shall be entitled to receive the
equivalent number of shares of Common Stock of the Company corresponding to the
vested Restricted Stock Units as of the Grantee’s date of termination of
employment (or, if later, on the date of the Change of Control), if the Change
of Control is a “change of control event” under section 409A of the Code and as
permitted by section 409A of the Code.

 

2



--------------------------------------------------------------------------------

(e) Within 90 days after the Vesting Date (for distributions under Sections 4(a)
and 4(c)) or within 90 days after the date of termination of employment or, if
later, the date of the Change of Control under Section 4(d) (for distributions
under Sections 4(b) and (d)), as applicable, each vested Restricted Stock Unit
credited to the Grantee’s account shall be settled in stock as one share of
Common Stock of the Company for every vested Restricted Stock Unit, and the
Company shall deliver to the Grantee, at the executive offices of the Company, a
stock certificate (or make an appropriate book entry for such shares) for the
number of shares equal to the number of vested Restricted Stock Units being
settled, subject to compliance with the six-month delay described in Section 15
below, if applicable, and the payment of any federal, state, local or foreign
withholding taxes as described in Section 11 below. The obligation of the
Company to deliver the shares upon vesting shall be subject to the rights of the
Company as set forth in the Plan and to all applicable laws, rules, regulations
and such approvals by governmental agencies as may be deemed appropriate by the
Committee, including as set forth in Section 13 below.

5. Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under this Grant Letter, the Committee shall adjust, in an equitable manner and
as provided in the Plan, the number and class of shares underlying the
Restricted Stock Units to reflect the effect of such event or change in the
Company’s capital structure in such a way as to preserve the value of the
Restricted Stock Units. Any adjustment that occurs under the terms of this
Section 5 or the Plan will not change the timing or form of payment with respect
to any Restricted Stock Units.

6. No Stockholder Rights.

The Grantee has no voting rights, no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units
prior to the applicable vesting date.

7. Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment or service at any time.

8. Cancellation or Amendment.

This award may be terminated or amended by the Committee, in whole or in part,
in accordance with the applicable terms of the Plan.

9. Notice.

Any notice to the Company provided for in this Grant Letter shall be addressed
to it in care of the Corporate Secretary of the Company, 1601 Market Street,
Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll system of
the Company or a Subsidiary thereof, or to such other address as the Grantee may
designate to the Company in writing. Any notice provided for hereunder shall be
delivered by hand, sent by telecopy or electronic mail or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage and
registry fee prepaid in the United States mail or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of this
Grant Letter, Grantee hereby consents to the delivery of information (including
without limitation, information required to be delivered to the Grantee pursuant
to the applicable securities laws) regarding the Company, the Plan, and the
Restricted Stock Units via the Company’s electronic mail system or other
electronic delivery system.

 

3



--------------------------------------------------------------------------------

10. Incorporation of Plan by Reference.

This Grant Letter is made pursuant to the terms of the Plan, the terms of which
are incorporated herein by reference, and shall in all respects be interpreted
in accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Restricted Stock
Units awarded under this Grant Letter constitutes such Grantee’s acknowledgment
that all decisions and determinations of the Committee with respect to the Plan,
this Grant Letter, and/or the Restricted Stock Units shall be final and binding
on the Grantee, his or her beneficiaries and any other person having or claiming
an interest in such Restricted Stock Units. The settlement of any award with
respect to Restricted Stock Units is subject to the provisions of the Plan and
to interpretations, regulations and determinations concerning the Plan as
established from time to time by the Committee in accordance with the provisions
of the Plan. A copy of the Plan will be furnished to each Grantee upon request.
Additional copies may be obtained from the Corporate Secretary of the Company,
1601 Market Street, Philadelphia, Pennsylvania 19103-2197.

11. Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the award or settlement of
Restricted Stock Units pursuant to this Grant Letter. At the time of taxation,
the Company shall have the right to deduct from other compensation, or to
withhold shares of Common Stock, in an amount equal to the federal (including
FICA), state, local and foreign income taxes and other amounts as may be
required by law to be withheld with respect to the taxation of the shares of
Common Stock delivered to the Grantee upon settlement of the Restricted Stock
Units, provided that any share withholding shall not exceed the Grantee’s
minimum applicable withholding tax rate for federal (including FICA), state,
local and foreign tax liabilities.

12. Governing Law.

The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.

13. Grant Subject to Applicable Laws.

This Grant Letter shall be subject to any required approvals by any governmental
or regulatory agencies. Notwithstanding anything in this Grant Letter to the
contrary, the Plan, this Grant Letter, and the Restricted Stock Units awarded
hereunder shall be subject to all applicable laws, including any laws,
regulations, restrictions or governmental guidance that becomes applicable in
the event of the Company’s participation in TARP, and the Committee reserves the
right to modify this Grant Letter and the Restricted Stock Units as necessary to
conform to any restrictions imposed under TARP. As a condition of participating
in the Plan, and by the Grantee’s acceptance of the Restricted Stock Units, the
Grantee is deemed to have agreed to any such modifications that may be imposed
by the Committee, and agrees to sign such waivers or acknowledgments as the
Committee may deem necessary or appropriate with respect to TARP restrictions
applicable to the Restricted Stock Units granted to the Grantee under this Grant
Letter.

14. Assignment.

This Grant Letter shall bind and inure to the benefit of the successors and
assignees of the Company. The Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the Restricted Stock Units, except to a Successor Grantee
in the event of the Grantee’s death.

 

4



--------------------------------------------------------------------------------

15. Section 409A.

This Grant is intended to comply with the applicable requirements of section
409A of the Code, and shall be administered in accordance with section 409A of
the Code. Notwithstanding anything in this Grant Letter to the contrary, if the
Restricted Stock Units constitute “deferred compensation” under section 409A of
the Code and any Restricted Stock Units become vested and settled upon the
Grantee’s termination of employment, distribution of shares of Common Stock
subject to the Restricted Stock Units shall be delayed for a period of six
months after the Grantee’s termination of employment if the Grantee is a
“specified employee” as defined under section 409A of the Code and if required
pursuant to section 409A of the Code. If distribution of the shares is delayed,
the shares shall be distributed within 30 days of the date that is the six-month
anniversary of the Grantee’s termination of employment. If the Grantee dies
during the six-month delay, the shares shall be distributed in accordance with
the Grantee’s will or under the applicable laws of descent and distribution. In
the event of a termination of employment as described in Section 2(d)(ii) above
upon or within 90 days before a Change of Control, the vested Restricted Stock
Units credited to the Grantee’s account shall be settled as described in
Section 4(e) upon the Change of Control if the Change of Control is a “change of
control event” as defined under section 409A of the Code. Notwithstanding any
provision to the contrary herein, payments or distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by section
409A of the Code, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
section 409A of the Code. To the extent that any provision of the Grant Letter
would cause a conflict with the requirements of section 409A of the Code, or
would cause the administration of the Restricted Stock Units to fail to satisfy
the requirements of section 409A of the Code, such provision shall be deemed
null and void to the extent permitted by applicable law. In no event shall a
Grantee, directly or indirectly, designate the calendar year of payment.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.

 

RADIAN GROUP INC.

/s/ Suzann C. Boylan

Suzann C. Boylan Chief Human Resources Officer

I hereby accept the award of the Restricted Stock Units described in this Grant
Letter, and I agree to be bound by the terms of the Plan and this Grant Letter.
I hereby agree that all decisions and determinations of the Committee with
respect to the Restricted Stock Units shall be final and binding.

Agreed to and Accepted By:

 

By:  

/s/ S.A. Ibrahim

Print Name:  

S.A. Ibrahim

Date:  

7/12/10

 

5



--------------------------------------------------------------------------------

Schedule A

Performance Goals

1. Calculation of TSR. Vesting will be based on relative total shareholder
return (“TSR”), which means the Company’s TSR relative to the TSR of each
company in the Peer Group (as defined in Section 2(a) below) and each Reference
Company (as defined in Section 3 below), as applicable. At the end of the
Restriction Period, the TSR for the Company, each company in the Peer Group and
each Reference Company shall be calculated by dividing the Closing Average Share
Value (as defined below) by the Opening Share Value (as defined below).

(i) The term “Closing Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 30 trading days ending on the last
day of the Restriction Period (i.e., the 30 trading days ending on May 12, 2013)
(the “30-day period”), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading date during the 30-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (iii) average the amounts so determined for the 30-day period.

(ii) The term “Opening Share Value” means the closing price of a share of common
stock on the first day of the Restriction Period (i.e., May 12, 2010).

(iii) The term “Accumulated Shares” means, for a given trading day, the sum of
(A) one share and (B) a cumulative number of shares of the company’s common
stock purchased with dividends declared on a company’s common stock, assuming
same day reinvestment of the dividends in the common stock of a company at the
closing price on the ex-dividend date, for ex-dividend dates between May 12,
2010 and the trading day.

2. Vesting Based on Comparative TSR to the Peer Group. Fifty percent of the
Target Award of Restricted Stock Units (the “Peer Group Portion”) will vest
based on the Company’s TSR as compared to the TSR of the companies in the
Company’s Peer Group for the Restriction Period, in accordance with the
following:

(a) The Peer Group for this purpose consists of PMI Group, Inc. and MGIC
Investment Corporation.

(b) The Peer Group Portion will vest in accordance with the following:

 

Company TSR Rank

 

Percentage of Peer Group Portion That Vests

Company’s TSR is above or equal to the TSR for both Peer Group companies   100%
Company’s TSR is between the TSR for each Peer Group company   50% Company’s TSR
is below the TSR for both Peer Group companies   0%

(c) A company that is included in the Peer Group at the beginning of the
Restriction Period will be removed from the TSR calculation for the Restriction
Period in the event of any of the following events during the Restriction
Period: (i) an acquisition involving the company (by merger, stock acquisition
or acquisition of more than 50% of the company’s assets) in which the company is
not the surviving company, or (ii) any other significant corporate event, as
determined in the sole discretion of the Committee. The company shall be removed
from the Peer Group as of the date of the public announcement of the applicable
event or as of such other date as the Committee determines in its sole
discretion. If one company is removed from the Peer Group in accordance with
this Section 2(c), then this Section 2 will no longer apply and all of the
Target Award of Restricted Stock Units will be subject to vesting according to
Section 3 below and will be considered part of the S&P Index Portion, as
described below. No company shall be added to the Peer Group during the
Restriction Period.

 

6



--------------------------------------------------------------------------------

3. Vesting Based on Comparative TSR to the S&P 400 Index. Fifty percent of the
Target Award of the Restricted Stock Units (the “S&P Index Portion”) will vest
based on the Company’s TSR as compared to the TSR of the companies in the S&P
400 Index for the Restriction Period, in accordance with the following:

(a) Up to 150% of the S&P Index Portion will vest based on how the Company’s TSR
ranks compared to the TSRs of the companies in the S&P 400 Index, according to
the following schedule:

 

Company TSR Rank (Percentile)

 

Percentage of S&P Index Portion That Vests

75th or greater   150% 50th   100% 40th   50% less than 40th   0%

If the Company’s TSR rank falls between the measuring points on the foregoing
schedule, the percentage vesting will be based on linear interpolation.

(b) The companies in the S&P 400 Index will be determined on the first day of
the Restriction Period for purposes of the TSR calculation and will be changed
only in accordance with Section 3(c) below. Except as otherwise provided in
Section 3(c) below, no company shall be added to the S&P 400 Index during the
Restriction Period for purposes of the TSR calculation.

(c) The term “Reference Company” means a company in the S&P 400 Index as of the
first day of the Restriction Period (i.e., May 12, 2010) and will be subject to
change as follows:

(i) In the event of a merger, acquisition or business combination transaction of
a Reference Company in which the Reference Company is the surviving entity and
remains publicly traded, the surviving entity shall remain a Reference Company.
Any entity involved in the transaction that is not the surviving company shall
no longer be a Reference Company.

(ii) In the event of a merger, acquisition or business combination transaction
of a Reference Company, a “going private” transaction or other event involving a
Reference Company or the liquidation of a Reference Company, in each case where
the Reference Company is not the surviving entity or is no longer publicly
traded, the company shall no longer be a Reference Company.

(iii) Notwithstanding the foregoing, in the event of a bankruptcy of a Reference
Company where the Reference Company is not publicly traded at the end of the
Restriction Period, such company shall remain a Reference Company but shall be
deemed to have a TSR of negative 100% (-100%).

4. General Vesting Terms. No vesting shall occur unless and until the TSR
performance goals have been achieved. Any fractional Restricted Stock Unit
resulting from the vesting of the Restricted Stock Units in accordance with this
Grant Letter shall be rounded down to the nearest whole number. Any portion of
the Restricted Stock Units that does not vest as of the end of the Restriction
Period shall be forfeited as of the end of the Restriction Period. In no event
shall the maximum number of Restricted Stock Units that may be payable pursuant
to this Grant Letter exceed 150% of the Target Award.

 

7